In support of her unopposed motion pursuant to CPLR 3215 (f) for leave to enter a judgment in the principal sum of $41,500 against the defendant, upon the defendant’s default in appearing or answering the complaint, the plaintiff presented proof that was sufficient to establish that she had a viable cause of action against the defendant (see Woodson v Mendon Leasing Corp., 100 NY2d 62, 71 [2003]). The plaintiff presented, among other things, her affidavit attesting to her claim that she made a series of loans to the defendant, that the defendant promised to repay the loans, that the defendant failed to do so, and proof of the amount due on the loans (see Golding v Gottesman, 41 AD3d 430 [2007]; Langenbach v Renna, 255 AD2d 366 [1998]; Wallach v Dryfoos, 140 App Div 438, 440 [1910]). Furthermore, the plaintiff submitted a process server’s affidavit attesting to service of the summons and complaint on the defendant, and her attorney’s affidavit regarding the defendant’s default in appearing or answering the complaint (see CPLR 3215 [f]). Accordingly, the plaintiffs unopposed motion for leave to enter a default judgment in the principal sum of $41,500 against the defendant should have been granted (see Hermitage Ins. Co. v Trance Nite Club, Inc., 40 AD3d 1032 [2007]; Zino v Joab Taxi, Inc., 20 AD3d 521 [2005]). Mastro, J.E, Balkin, Chambers and Sgroi, JJ., concur.